940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joyce M. BAKER, Defendant-Appellant.
No. 91-5393.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and HARVEY, Senior District Judge.*

ORDER

2
Joyce M. Baker, a federal prisoner, appeals the sentence imposed by the district court following her conviction on charges of wire fraud.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


3
In October 1990, Baker pled guilty, pursuant to a Fed.R.Crim.P. 11 plea agreement, to one count of aiding and abetting in a conspiracy to obtain money by false pretenses by means of wire communication in interstate commerce in violation of 18 U.S.C. Secs. 2,371, and 1343.  The plea agreement provided, inter alia, that the sentencing guidelines applied and that at sentencing the government would take no position with regard to Baker's assertion that she was entitled to a two level reduction as a minor participant pursuant to U.S.S.G. Sec. 3B1.2.  In March 1991, Baker was sentenced to five years probation and four months in a halfway house.  She has filed a timely appeal asserting that the district court erred in finding that she was not entitled to a two level reduction in her total offense level as a minor participant pursuant to U.S.S.G. Sec. 3B1.2.


4
Upon review, we conclude that the district court's denial of the minor participant reduction to Baker was not clearly erroneous.  See United States v. Perry, 908 F.2d 56, 58 (6th Cir.), cert. denied, 111 S.Ct. 565 (1990);  United States v. Williams, 894 F.2d 208, 213-14 (6th Cir.1990).  Baker failed to meet her burden of showing by a preponderance of the evidence that she was entitled to a reduction as a minor participant pursuant to U.S.S.G. Sec. 3B1.2.  See United States v. Rodriguez, 896 F.2d 1031, 1032-33 (6th Cir.1990).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation